July 20, 1949

Hon. Tom M. Miller                      v-856
                             O~IXAIO~~HO.
County Attorney
young cqulty                 R&: Whether~aertain
Graham, Texas                      sbh001aimma
                                    are "dormant"as
                                    defined In Article
                                    VIII, S.B. 116,
                                   .Aots:1949.
Dear .Slr:
          We refer to'youriSnqulr~.r~ga~illg'~he-
above,,subject;
              which reads'aabstaRtiall~.as,fo~lo~s
                               -
                            I
      '. -InYoung cmltlt~,Loving ;C.S;D.lw.42.
    and Murray C.S.D. No. 16~..oontractecl-wWi
    Gpaham 1;S.D. for.the school:years,~'1947-48
    :a@ 19.48-4g.Graham I .S.Di~dnalntala6c¶,Snd
     operated schools la the Loving Sohool.aod~
     the Murray School both years.
          Question: Are the ~ovlng ami Murray
     -scho.ol
            districts %mnant" :as that term Is
     defined 1.nArtlc1e VIII.-O~s.B..-116.
                            .II.
             In Young County, south Bend c.'S:D:
     No. 23’aad Tot& Valley C.S..D.'Ao.
                                      5 coa-
    %racted to.Graham 1.S.D; for the sohool-
    years Isi’-48  an& 1948-49. Graham 1.S.D:
     maintained an& operakd schools in the     "
     South Bend and TOI& Valley school buildings
     ivthe year 1947448,, but no school.was
    'maintainedin those buildings during school
     gear 1948-49.              .I          .'.

          Questloa: Are the South'Bencland
     Tank Valley,sohooldistricts "dormant"as
     that term Ls defined In Article VIII?
HOQ.Tom M. tiller, page 2    (V-836)


                           III
         In Young County;Monument C.S.D. Flo.2,
    Red Top C.S.D. No. 37, Lone Oak C.S.D. I?o.21,
    Farmer C.S.D. No. 4,,,Mt.'
                             Pleasant C.S.D. No.
    20 have contrticted.to-'th6
                              Grkham 1.S.D: fcjr
    the.past several years ahd 'nos&cdl h&s been
    malntalned.ln'eltherof thtjsedlst&cts for
    the past two.or mcre'years.
        'Question: Are the Monument, Red'Top;
    mae.Oak'. Farmm and Mt. Pleasant districts
    "dormant!as that term Is defined in Article
    pi-II?            '.

          Oneiaeeda only to consider the provlsioas in
Article VIII tb deters&tiewb(rt.1~meant by dormant.:.r:".
s&cql'dL~trlcts~as'th&tsubjbot leitiovered'ln  the con- '
sijlldatloa~~v~eions:bfiS.~.~ ~6, .Aots'lg@. That .
artlole s~~f~cally.proiride8:.'thst.ttiterm "dormant~
as used therein shall mean:
          ”         sohcoi district that falls
     for:an+ i&.,(2
                 “7 suocessl~~-years;.subs~~nt
     to 19~-1947..sohool:‘year.~~
                              t6'.6p&atWa:. .,
     sohoo~'In:thedfatr&c$-:for'the
                                  rkii?‘L&@.ng ::
     the great69 tiumba~~of:~ermme?ated
                                     .schoUis$ics
                                    .,_~.
                                        .~~
                                          -'.:
     la,'tFe'~l~trlo~.i"
Such article further speolficallyproqides:
       . .:,.,,
            .2.
       .' .~he.provlsioas~~.~erein:for
                                    the c'onsollda-
     tion'of.sohocf..dls.trrctb~
                              bf:dMtir:of'the.County
     Board of Trustees shall be appllcable'otily
                                               In
     the lnstances~andciroimstancesherein enumerat-
     ed, . . ..'
             tie'
                c&strue this arkcle.to be applicable to
any schooL~dlstrlct,oommoo.cr:lndependent;-
                                         havlcg a
local board of trustees~empowered to 6pe&e' a,schcol
or sohoolswith%n Its.dlstrlct buk whlch:tias~'~letit~d
or elects:.fo~‘8ag.two.
                      succ'esslve~.giBar$
                                       Wbseqtient'to
the 1946-1947school~yearas hereinafter.d8fined.  not
to operate a echo& in:l%s'&lstr?~ct -for.Che,%a&
having the greater number of enumeratedscholastics
la the district. Ovinioa V-855.
              Thtis,when a bWrd of trustees of any such'
    school-districtfor any $wo.successlveyears contracts
    its scholasticsto another dltitrict,to be educated
    by Wl‘placed under -thesupeFirlsloa  and control of
    that dlstrlct, it ha'sPalled to operate a school In
    its dlktrlct during the ~prescr'ibedperiod of time
    and becomes "dormant"as that term is defined In the
    law and 'subject
                 : 'to.ltsconsolldatloa,prcvlslbns.
              In answerlog your questions It became o8oes-
    sary for us to consider the amblgulty and ap@reat
    confllc,tIanthe tekms of ‘Artiole VIII; This article
    is amblguoiwas to when the county boaivi of 'trustees
    Is authdrlsed to coasolZdate'"dormant"  school dls-
    triots. The apparent conflict la the.statute~ariijes
    la this way..~:Art%cl?VIII begins by providing that
    Hwlthlti30 days from the effective date of this Act"
    (or frbm'and after June 8) the board is'"authorized
    and required ~o.coasolldateeach. .dormant
                                       .      district."
           TtieA& furiih& provides; h&en&, that
 "the term 'dormant' . .':&all mean aay'sohool               _
.dlstrIc.t~thatfails, for any two sucoeaslveyears
 subsequent to the 194b-47 school year, .tooperate
 a school. . . ."
             Article 2903;provl$est&t:
            . "The 'so‘holaatlc
                             year shall commence
         on the first day of September.   and end
      .’ da tat&6
                31st py;.of +&lst. .*. :,I*
             .~nderth& stattiie;.the 1946'47 scholastic
    year would end Aiigust.31;1947. Two years there-
    isfterwould be Augixst31; 1949.' So It could be
    qgued that under the definition of "dormant" la
    S.B. 116, there could be lega;lly,nodormant school
    dlstrlot until &gust 31, 1949.
~
             Yet S.B. 116 s~@ys'lulthln30 days.aft&?the
    effective date'of this Act" (orJune 8), the board
    is authorized and requir.ed.toconsolidatepeachdormant
    distrlot."
              In the case of,suoh+nbigu$tg, the CardlQal
    fabtor to be determlned Is the legl~latlve'intent.
    After careful consideratlon,~l~Is our opinion that
    the Legislature Intended to deal speclflcallywith
Honi Tom M. Miller,:page4   (V-856)

. .

this 8lt~tlonwlthl.n.S.B. 115; aaidsueh's$eclfld
legislationfor this particular purpose:woiild con-
trol over the general $tatute with regard to what
8 "schoo1yea.r Is. 'Townsendv. Terrell; 118 Tex.
46   16 s.w;.(2d) 1063 (1929)~;*'Canalesv. LsughIln,
21a*S.W. 2d.451, (Tex.Sup.Ct.1948) We are informed
thatthe'great majority of the schk dlstrlcts
operate their schools between Septemberat&May.
Some-go iato~'earlyJune. With that period being
used, that part of Artlule VIII, S'.B.116, which
says that "wlthla 30 days of the effectivedate
the Board 1s authorized and required to coaso1l-
date" caa'be'giveaeffect. Thus although the
Legislatureused the term '1946-47 school year,"
It Is our opinion that the Intentionwas to .&fer
to t& schoql term which commenced in the fall of
1946 and ehded'ln the spring of 1947~. It fo11ows
that a'"dormant"district under the actmeans any
district that falls'for.anytwo~suOcesslveyears'
subsequetit to the~~ead~of
                         the 1947,springsemester
to operate a sahool for the.raoe having the largest
number of.enumeratedscholastlcs;-
         'We .areiaPorined~by'the"Contro1Offloer'of
the Gilmer-Alkia'Progrsmthat this Is the,construc-
tion already given the'act by a great number of .'.
school boards. He informs pa that under his dlrec-
tlon already'over1000 "dormant"-distrktshave been
consolidated. We see,.-therefore, that not only the
State Control Officer but also many county school
officerswho are oharged with the administrationof
the law have InterpretedArticle VIII la accordance
with the conclusion expressed'above. Such intertire-
tatlon, of course, should receive serious consldera-   j
tlon and ts entitled to great weight.
          Taklngthe Act as a who1e, we believe that
the Legislature intended that ,ifa school district
had not operated a sohool for the race having the
greatest number of saholasticsfor two successive
years subsequentto the school term which began tn
1946 and ended In the spring of 1947, such district
would be a "dormant"district under the termsthere-
of.
          Under the facts.submittedltipa&graphs I,;
II and III of your lnqulry,~you advlse~~thatthe
named common school districts.have.contracted'wlth
the Graham Independent School District to educate
and operate schools for their respectivescholastics
for the tuo successive sohool years 1947-1948and
1948-1949.subsequent to the 1946-1947school year.
It is ou+~oplalo4ithat all contracti% coWon ills-
trlats named hereln are dormant as that term Is cle-
fined in Article VIII, S.B. 116. Thib result is
not altered by the fact that some of the'scholastics
were housed in schools of the districtswhich contract-
ed them out. It was the receiving dlstrlot,Graham,
which operated the schools for the contractlagcommon
districts,.notthe sending districts.
          We agree with your oplhioa that the Texas
Legislature,by S.B. 116 of the recent session, has
declared these districts to be dmmant.
                          SUMMARY
          Those districts which contractedtheir
    scholasticsout.to a reoelving'dlstrlctfor
    two successive school.~years, 1947-1948and
    1948-1949, are "dormant"as that term is
    defined In Article VIII, S.B. 1.16, Acts 1949,
    notwitt$taadlngthe fact that some of the
    scholasticswere taught by the receiving
    dlstrlat  in schools located In the sending
    district.
         A school distrititis "dormant"under
    the proirlslonsof krtlcle VIII If it falls
    to operate a school for the race havlhgthe
    greatest number of enumerated sdholastlc8
    for soy two auccesslve.yearssubsequent to
    the end of the school term which began in
    the fall of 1946 and ended in the spring
    of 1947.
                          Very   truly   yours,

APPROVED             ATTORNEY GENERAL OF TEXAS


           GENERAL   By
                             Chester E. Olllson
                                      Assistant
CEO:amm